Citation Nr: 1716136	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for an eye disability, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for neuropathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney
ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from November 1960 to September 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange during his service at the Royal Thai Air Force Base (RTAFB) Udorn during the Vietnam War.

2.  The Veteran has a present diagnosis of diabetes mellitus.

3.  The Veteran has a present diagnosis of hypertension secondary to diabetes mellitus.

4.  The Veteran has a present diagnosis of erectile dysfunction secondary to diabetes mellitus.

5.  The Veteran has a present diagnosis of an eye disability secondary to diabetes mellitus.

6.  The Veteran has a present diagnosis of diabetic neuropathy secondary to diabetes mellitus.	

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for secondary service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for secondary service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for secondary service connection for an eye disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for secondary service connection for diabetic neuropathy have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II. Direct Service Connection

The Veteran contends that he is entitled to service connection for diabetes mellitus, as caused by exposure to herbicide agents in service.  Having reviewed all of the relevant evidence of record, the Board concludes that the Veteran's diabetes mellitus warrants service connection as he is presumed to have been exposed to herbicidal agents, such as Agent Orange, during the Vietnam Era.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2016).  In the case of such a veteran, service connection for certain diseases will be presumed if they become manifest to a degree of 10 percent or more at any time after service.          38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam, nor does he claim that he did.  Instead, the Veteran claims exposure to herbicides while stationed in Thailand. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VBA Manual M21-1, IV.ii.1.H.5.b.  VA has determined that there was use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Id.  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

Under the procedures outlined in the M21-1MR, if a veteran served at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.

The Veteran served as a Rifleman stationed at RTAFB Udorn from May 1962 to September 1962.  The Veteran submitted a sworn affidavit stating that he was routinely on guard duty while at RTAFB Udorn, with shifts around the munitions depot at the end of the base on a daily basis.  At the time of his service, there was no perimeter fence established for protection.  The Veteran stated that the area had recently been defoliated.  He also reported that his duties normally kept him on or near the perimeter of the base during his deployment at RTAFB Udorn.  The Joint Service Records Research Center (JSRRC) was unable to corroborate the Veteran's exposure to herbicide agents, and a negative response was associated with the claims file. 

The Board finds the Veteran's statements regarding the nature of his duties while service at RTAFB Udorn both competent and credible for the purposes of adjudication.  Resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the Veteran was presumed to have been exposed to herbicide agents during his active duty service at RTAFB Udorn.  

The Board recognizes that a statement was received from the Department of the Air Force in June 2005.  Specifically, the Department of the Air Force was asked to identify any and all potential herbicide use in Thailand.  While a number of the findings were not favorable to the Veteran's claim, it was noted that specific information regarding the spraying of any vegetation with herbicides such as Agent Orange (and others) at Takhli, Udon (or Udorn) could not be provided.  Commanders were at liberty to use herbicides for defoliation around their activities using either handheld or vehicle mounted units with no accountability required.  In light of this final statement, the Board finds that the report from the Department of the Air Force is not detrimental to the Veteran's claims.  

The Veteran has a present diagnosis of diabetes mellitus.  Diabetes mellitus is a disease subject to the herbicide agent presumption of 28 U.S.C.A. § 1116.  As such, the Veteran is entitled to service connection for diabetes mellitus.

III.  Secondary Service Connection

The Veteran contends that he is entitled to secondary service connection for hypertension, erectile dysfunction, an eye disorder, and diabetic neuropathy caused by his diabetes mellitus.  After a thorough review of the Board, the Board concludes that the Veteran is entitled to such secondary service connection.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

The Veteran has a present diagnosis of diabetes mellitus, for which he is now service connected.  A September 3013 Disability Benefits Questionnaire (DBQ) completed by a private physician stated that the Veteran also suffers from hypertension, erectile dysfunction, an eye disorder, and diabetic neuropathy - all caused by his diabetes mellitus.  

Resolving the benefit of the doubt in favor of the benefit, the preponderance of the evidence weighs in favor of the Veteran's secondary service connection claims.  As such, secondary service connection for these conditions is warranted.


ORDER

1.  Entitlement to service connection for diabetes mellitus is granted.

2.  Entitlement to service connection for hypertension secondary to diabetes mellitus is granted.

3.  Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus is granted.

4.  Entitlement to service connection for an eye disability secondary to diabetes mellitus is granted.

5.  Entitlement to service connection for diabetic neuropathy secondary to diabetes mellitus is granted.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


